Case 2:18-cv-01334-APG-BNW Document 34
                                    33 Filed 06/02/20
                                             05/13/20 Page 1 of 3
    Case 2:18-cv-01334-APG-BNW Document 34
                                        33 Filed 06/02/20
                                                 05/13/20 Page 2 of 3




IT IS ORDERED that ECF No. 33 is
DENIED. The Court previously
dismissed this case without prejudice
and directed the Plaintiff that if she
wished to continue pursuing her
claims, she could file a new case
under a new case number. See ECF
No. 31. This case is closed.
IT IS SO ORDERED

DATED: June 02, 2020



__________________________________________________
BRENDA WEKSLER
UNITED STATES MAGISTRATE JUDGE
Case 2:18-cv-01334-APG-BNW Document 34
                                    33 Filed 06/02/20
                                             05/13/20 Page 3 of 3
